
	
		II
		111th CONGRESS
		2d Session
		S. 3746
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Bingaman (for
			 himself, Mrs. Shaheen,
			 Mrs. Boxer, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to improve the
		  loan guarantee program of the Department of Energy under title XVII of that
		  Act.
	
	
		1.Incentives for innovative
			 technologies loan guarantee program
			(a)Specific
			 appropriation or contributionSection 1702 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16512) is amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)Specific
				appropriation or contribution
							(1)In
				generalNo guarantee shall be made unless—
								(A)an appropriation
				for the cost of the guarantee has been made;
								(B)the Secretary has
				received from the borrower a payment in full for the cost of the guarantee and
				deposited the payment into the Treasury; or
								(C)a combination of
				appropriations under subparagraph (A) or payments from the borrower under
				subparagraph (B) has been made that is sufficient to cover the cost of the
				guarantee.
								(2)LimitationThe
				source of payments received from a borrower under subparagraph (B) or (C) of
				paragraph (1) shall not be a loan or other debt obligation that is made or
				guaranteed by the Federal Government.
							;
				and
				(2)by adding at the
			 end the following:
					
						(l)Credit
				reportIf, in the opinion of the Secretary, a third-party credit
				rating of the applicant or project is not relevant to the determination of the
				credit risk of a project, if the project costs are not projected to exceed
				$100,000,000, and the applicant agrees to accept the credit rating assigned to
				the applicant by the Secretary, the Secretary may waive any otherwise
				applicable requirement (including any requirement described in part 609 of
				title 10, Code of Federal Regulations) to provide a third-party credit
				report.
						(m)Direct hire
				authority
							(1)In
				generalNotwithstanding sections 3304 and sections 3309 through
				3318 of title 5, United States Code, the head of the loan guarantee program
				under this title (referred to in this subsection as the Executive
				Director) may, on a determination that there is a severe shortage of
				candidates or a severe hiring need for particular positions to carry out the
				functions of this title, recruit and directly appoint highly qualified critical
				personnel with specialized knowledge important to the function of the programs
				under this title into the competitive service.
							(2)ExceptionThe
				authority granted under paragraph (1) shall not apply to positions in the
				excepted service or the Senior Executive Service.
							(3)RequirementsIn
				exercising the authority granted under paragraph (1), the Executive Director
				shall ensure that any action taken by the Executive Director—
								(A)is consistent
				with the merit principles of section 2301 of title 5, United States Code;
				and
								(B)complies with the
				public notice requirements of section 3327 of title 5, United States
				Code.
								(4)SunsetThe
				authority provided under paragraph (1) shall terminate on September 30,
				2011.
							(n)Professional
				advisorsThe Secretary may—
							(1)retain agents and
				legal and other professional advisors in connection with guarantees and related
				activities authorized under this title;
							(2)require
				applicants for and recipients of loan guarantees to pay all fees and expenses
				of the agents and advisors; and
							(3)notwithstanding
				any other provision of law, select such advisors in such manner and using such
				procedures as the Secretary determines to be appropriate to protect the
				interests of the United States and achieve the purposes of this title.
							(o)Multiple
				sitesNotwithstanding any contrary requirement (including any
				provision under part 609.12 of title 10, Code of Federal Regulations) an
				eligible project may be located on 2 or more non-contiguous sites in the United
				States.
						.
				(b)Applications
			 for multiple eligible projectsSection 1705 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16516) is amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting
			 after subsection (d) the following:
					
						(e)Multiple
				applicationsNotwithstanding any contrary requirement (including
				any provision under part 609.3(a) of title 10, Code of Federal Regulations), a
				project applicant or sponsor of an eligible project may submit an application
				for more than 1 eligible project under this
				section.
						.
				(c)Energy
			 efficiency loan guaranteesSection 1705(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the following:
				
					(4)Energy efficiency
				projects, including projects to retrofit residential, commercial, and
				industrial buildings, facilities, and
				equipment.
					.
			(d)Fees;
			 professional advisorsSection 136 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17013) is amended—
				(1)by striking
			 subsection (f) and inserting the following:
					
						(f)FeesExcept
				as otherwise permitted under subsection (i), administrative costs shall be not
				more than $100,000 or 10 basis points of the
				loan.
						;
				(2)by redesignating
			 subsections (i) and (j) as subsections (j) and (k), respectively; and
				(3)by inserting
			 after subsection (h) the end the following:
					
						(i)Professional
				advisorsThe Secretary may—
							(1)retain agents and
				legal and other professional advisors in connection with guarantees and related
				activities authorized under this section;
							(2)require
				applicants for and recipients of loan guarantees to pay directly, or through
				the payment of fees to the Secretary, all fees and expenses of the agents and
				advisors; and
							(3)notwithstanding
				any other provision of law, select such advisors in such manner and using such
				procedures as the Secretary determines to be appropriate to protect the
				interests of the United States and achieve the purposes of this
				section.
							.
				
